Title: From Thomas Jefferson to Thomas Mann Randolph, 5 June 1805
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington June 5. 05
                  
                  I recieved a letter yesterday from Lilly which gives me great disquietude. he has hitherto been on wages of £ 50. and £ 10. additional for the nailery. he writes me that he cannot stay after the present year for less than £ 100. certainly I can never get a man who fulfills my purposes better than he does: and if a moderate advance, as from 60. to £ 75. would have sufficed, I would have given it. but to £ 100. is a larger jump than I am willing to take if I can find another who will answer my purposes. do you know, or can you recollect one who would, and who could be got on Lilly’s present allowance? I do not wish the least intimation of this matter to any mortal; and shall withold answering Lilly till I hear from you. my tenderest affections to my dearest Martha & the family, and sincere attachment to yourself.
                  
                     Th: Jefferson 
                     
                  
               